      Case 1:19-cv-08593-MKV-RWL Document 30 Filed 09/18/20 Page 1 of 2


                                                                          USDC SDNY
                                                                          DOCUMENT
UNITED STATES DISTRICT COURT
                                                                          ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                                          DOC #:
                                                                          DATE FILED: 9/18/2020
 EUTIQUIO VASQUEZ ORTEGA, on behalf of
 himself and all others similarly situated,

                           Plaintiff,
                                                             1:19-cv-08593 (MKV) (RWL)
                      -against-
                                                           NOTICE OF POST-DISCOVERY
                                                                 CONFERENCE
 PARADIS TO GO LLC, KIMBERLY PARADIS,
 and MICKAEL PARADIS,

                           Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       The Court directs counsel for all parties to appear at a Post-Discovery Conference on

October 28, 2020 at 11:00AM. The conference will be held telephonically. To join the

conference, dial 888-278-0296 and enter access code 5195844.

       On or before October 19, 2020, the parties shall submit a joint letter regarding the status

of the case. The letter should include the following information in separate paragraphs:

       a. a statement of any existing deadlines, due dates, and/or cut-off dates;
       b. a brief description of any outstanding motions;
       c. a brief description of the discovery and undertaken if either party believes any
          additional discovery that needs to be completed;
       d. a statement describing the status of any settlement discussions and whether the parties
          would like a settlement conference;
       e. a statement of the anticipated length of trial and whether the case is to be tried to a
          jury;
       f. a statement of whether any party anticipates filing a motion for summary judgment or
          a motion to exclude expert testimony (see Individual Practices ¶4(A)(i));
       g. any other issue that the parties would like to address at the conference; and
       h. any other information that the parties believe may assist the Court in advancing the
          case to settlement or trial.

       If either or both of the Parties anticipate filing a motion for summary judgment, that

Party’s pre-motion letter in anticipation of the motion, accompanied by a Rule 56.1 Statement as

required by the Court’s Individual Practices, must be filed by October 19, 2020. The non-
       Case 1:19-cv-08593-MKV-RWL Document 30 Filed 09/18/20 Page 2 of 2




moving party must submit a response, along with a Rule 56.1 Counter-Statement, by October 22,

2020. The Local Rule 56.1 Statements should comply with the Court’s Individual Practices.

        If no summary judgment motion is anticipated, the post-discovery conference will serve

as a pre-trial conference. Parties should be prepared to discuss scheduling of trial and all pre-

trial matters.

        Any application to modify or extend the dates herein shall be made in a written

application in accordance with paragraph 2(G) of the Court’s Individual Practice Rules and shall

be made no less than three (3) days prior to the expiration of the date sought to be extended.

Failure to comply with the deadlines set forth herein may result in sanctions.



SO ORDERED.
                                                      _________________________________
Date: September 18, 2020                              MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge




                                                  2
